Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art of Teramoto (US 5,722,441) fails to teach changing the concentration from a first to second concentration. The prior art of Sato et al US 9,881,799 teaches the changing of concentrations see Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.
The amendments to claims 1, 3, 4, and 8, has not overcome the 35 USC § 112(f) interpretation of the processing liquid drain device as recited in claims 1-16 and a concentration measuring device as recited in claims 2-13.
 Likewise the amendments do not overcome the rejection under and 35 USC §101. After the controller has done the calculating step, the next step is to control” the processing liquid supply and the processing liquid drain device based on the calculation result. Applicant has failed to integrate the abstract idea (calculating) into a particular practical application. The step of calculating and controlling the supply/drain appears to be recited at a high degree of generality. Applicant has not recited in the claim how or what structure ensured that the liquid supply and the drain are controlled. The language added to the controller of claim 1 indicates that the liquid in the tub goes from a “first concentration” to a 
 It is noted that claims 17-20 are withdrawn as non-elected claims despite them also being amending in the set of claims presented July 28, 2021.
Applicant argues that the amendments to claim 1 reciting that the controller receives an instruction to change a target concentration from the first to a second concentration and calculating in response to the instruction a drain and feed amount. This step would be performed by an operator reviewing data in a book or table and inputting that data into a computer or adjusting the valves to the supply and/or drain manually. Nevertheless, the steps performed by the controller appear to be abstract ideas that have not been integrated into a particular practical application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

Processing liquid drain device in claims 1-16
Concentration measuring device in claims 2-13

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Processing liquid drain device is interpreted as element 41 for example a drain path 41A and a valve 41B as recited in [0030].
Concentration measuring device is interpreted as a silicon concentration meter 53 as recited in [0029].


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites that the controller calculates in response to an instruction to change a concentration of a preset component of the processing liquid stored in the processing tub, a drain amount of the processing liquid from the processing tub and a feed amount of the processing liquid into the processing tub based on information upon a current concentration of the preset component, information upon a concentration increment of the preset component of the processing liquid in the processing tub per unit time and information upon the concentration of the preset component after being changed in response to the instruction, and controls the processing liquid supply and the processing liquid drain device based on a calculation result.  
 Dependent claim 3 recites the controller is configured to perform correcting the calculation result based on a measurement result of the concentration measuring device, and controlling the processing liquid supply and the processing liquid drain device based on the corrected calculation result.  
	The claimed apparatus comprises a processing tub, a liquid supply and a drain (these are conventional, the claimed tub could be a bathtub see also claims 4 and especially 5 where the processing liquid is pure water. There is a controller is configured to perform the calculations and corrections using math which is an abstract idea and based on those calculations controls the liquid supply and the drain. In claim 8 it is also recited that the controller is configure to perform 
While it is noted that the liquid supply and the drain are controlled, this does not appear to be a particular practical application. Controlling the liquid input or liquid drained is recited at a high degree of generality. The tub, liquid supply, and drain are all conventional components.
	These aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, That is, other than reciting by a controller, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the terms calculating and correcting, in the context of the claims encompass the user manually calculating and correcting using the mind or as an abstract idea, but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitations of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform both the calculating and correcting steps. The controller in both steps is recited at a high-level of generality (i.e., as a generic computer  performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 
Despite amending the claims, the step of calculating and controlling the supply/drain appears to be recited at a high degree of generality. Applicant has not recited in the claim how or what structure ensured that the liquid supply and the drain are controlled. The language added to the controller of claim 1 indicates that the liquid in the tub goes from a “first concentration” to a “second concentration”, but applicant has failed to recite the structure that is used to control the change in concentration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 9,881,799).

Regarding claim 1: The prior art of Sato et al teaches substrate liquid processing apparatus. The apparatus of Sato et al comprises a processing tub 29 configured to store a processing liquid therein; a processing liquid supply (processing liquid supply unit 39,  a water supply unit 44, an aqueous solution supply unit 43 configured to supply the processing liquid into the processing tub; a processing liquid drain device (processing liquid discharging unit 41, a second liquid 

Regarding claim 2. The substrate liquid processing apparatus of Claim 1, further comprising: a concentration measuring device (concentration sensor 61) configured to measure the concentration of the preset component of the processing liquid stored in the processing tub at a regular time interval.  See Fig. 2, 4, and 5.

Regarding claim 3. The substrate liquid processing apparatus of Claim 2, wherein the controller  7 corrects the calculation result based on a measurement result of the concentration measuring device, and controls the processing liquid supply and the processing liquid drain device based on the corrected calculation result.  See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.

Regarding claim 4. The substrate liquid processing apparatus of Claim 3, wherein in a period during which the concentration of the preset component of the processing liquid is maintained constant, the controller 7 controls the processing liquid supply and the processing liquid drain device based on the measurement result of the concentration measuring device (concentration sensor 61) such that the concentration of the preset component of the processing liquid stored in 

Regarding claim 5. The substrate liquid processing apparatus of Claim 4, wherein the processing liquid supply comprises a pure water supply.  See pure water supplies  44, water supply source 47, see col. 7 lines 37-58. 

Regarding claim 6. The substrate liquid processing apparatus of Claim 3, wherein the processing liquid supply comprises a pure water supply.    See pure water supplies  44, water supply source 47, see col. 7 lines 37-58. 

Regarding claim 7. The substrate liquid processing apparatus of Claim 3, wherein the concentration increment of the preset component of the processing liquid in the processing tub 29 per unit time is calculated by the controller 7in a period during which the concentration of the preset component in the processing liquid is maintained constant. .  See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.

Regarding claim 8. The substrate liquid processing apparatus of Claim 2, wherein in a period during which the concentration of the preset component of the processing liquid is maintained constant, the controller 7 controls the processing liquid supply and the processing liquid drain device based on the measurement result of the concentration measuring device such that the concentration of the preset component of the processing liquid stored in the processing tub is maintained constant.  See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.

Regarding claim 9. The substrate liquid processing apparatus of Claim 8, wherein the processing liquid supply comprises a pure water supply.     See pure water supplies  44, water supply source 47, see col. 7 lines 37-58. 



Regarding claim 11. The substrate liquid processing apparatus of Claim 2, wherein the processing liquid supply comprises a pure water supply.   See pure water supplies  44, water supply source 47, see col. 7 lines 37-58. 

Regarding claim 12. The substrate liquid processing apparatus of Claim 11, wherein the concentration increment of the preset component of the processing liquid in the processing tub 29 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant.  See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.

Regarding claim 13. The substrate liquid processing apparatus of Claim 2, wherein the concentration increment of the preset component of the processing liquid in the processing tub 29 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant.  See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.

Regarding claim 14. The substrate liquid processing apparatus of Claim 1, wherein the processing liquid supply comprises a pure water supply .See pure water supplies  44, water supply source 47, see col. 7 lines 37-58. 

Regarding claim 15. The substrate liquid processing apparatus of Claim 14, wherein the concentration increment of the preset component of the processing liquid in the processing tub 29 per unit time is calculated by the controller in a period during which the concentration of the 

 Regarding claim 16. The substrate liquid processing apparatus of Claim 1, wherein the concentration increment of the preset component of the processing liquid in the processing tub 29 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant. See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagai et al (US 2018/0233384) teaches a substrate liquid processing apparatus with a processing rub 34, a processing liquid supply 49, processing liquid supply units 40-43,  processing liquid drain device 43A, the silicon concentration informs the supply/drain via sensor and controller (control unit 7) see Figs. 2 and 6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716